 

Se
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 1 of 38

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

ORMA BUIE,
Plaintiff,
V. Civil Action No. 13-1181 (ABJ)
VICTORIA A. LIPNIC, et al.,

Defendants.

Ne NS NI NN Ne Nh. No es

 

FINAL JURY INSTRUCTIONS

FILED

MAR 2 2 2019

 

Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

 

 

 
 

|
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 2 of 38

INTRODUCTION
The function of the judge is to conduct the trial of the case in an orderly, fair,
and efficient manner. The judge also must rule upon questions of law arising during
the trial, and must tell you the law that applies to this case. We have come to that part
.of the trial where I will give you those instructions. I am providing you with copies
of your own in the event you find it helpful to read along, but whether you choose to

do so is entirely up to you. You will have copies of the instructions available to you

 

in the jury room, and you may refer to them at that time. It is your duty to accept the
law as I state it to you without questioning the wisdom of these instructions. In other

words, even if you disagree or do not understand the reasons for any of the instructions,

you are bound to follow them.

 

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 3 of 38

During your deliberations, you must consider the instructions as a whole. All of
the instructions are important. You must not ignore or treat any single instruction or

part of an instruction differently than the other instructions.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 4 of 38

Your function as jurors is to decide the facts. You are the exclusive judges of
the facts. You alone determine the weight, the effect and the value of the evidence,
and the believability of the witnesses.

You should decide the facts from a fair evaluation of all of the evidence,

without prejudice, sympathy, fear or favor for either party.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 5 of 38

During the course of the trial, you have heard references to the terms plaintiff
and defendant. To put it as simply as possible, the plaintiff is the person who starts a
lawsuit and the defendant is the person who is sued by the plaintiff.

During your deliberations, you must not attach any significance in weighing
the evidence to the terms plaintiff and defendant. In other words, the fact that the
plaintiff has filed a lawsuit against the defendant does not mean that the plaintiff is
entitled to your verdict or that his evidence is entitled to greater weight than the
defendant’s evidence. The plaintiff must prove every element of his or her claim

against a defendant by a preponderance of the evidence before he is entitled to prevail.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 6 of 38

It is your duty as jurors to consult with one another and to deliberate expecting
to reach an agreement. You must decide the case for yourself, but you should do so
only after thoroughly discussing it with your fellow jurors. You should not hesitate
to change an opinion when you are convinced that your opinion is wrong. You should
not be influenced to vote in any way on any question just because another juror favors
a particular decision or holds an opinion different from your own. You should reach
an agreement only if you can do so in good conscience. In other words, you should
not surrender sees honest beliefs about the effect or weight of evidence merely to

return a verdict or solely because of other jurors’ opinions.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 7 of 38

During the course of the trial, I may have asked questions of a witness to obtain
information or to bring out facts. You should not take my questions to witnesses as

any indication of my opinion about how you should determine the facts.

 

 
 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 8 of 38

If I have said or done anything at any time during this case, including giving
these instructions, which seemed to indicate my opinion on any of these matters, then
I instruct you to disregard that indication. Nothing I have said or done should
influence or suggest to you that I favor any party in this case.

I have not meant to express, or to suggest, any opinion about which witnesses

should be believed, or which facts are established.

 

 

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 9 of 38

There may have been times during the trial when a lawyer made an objection
to a question asked by another lawyer or to an answer given by a witness. It is the
duty of a lawyer to make objections if the lawyer believes something improper is
being done. When I sustained an objection to a question, the witness was not allowed
to answer it. Do not attempt to guess what the answer might have been had I allowed
the question to be answered or why I did not allow a witness to answer a question.
Similarly, when I told you to disregard a particular answer — when I ordered it stricken
— you should have put that statement out of your mind, and you may not refer to that
stricken answer during your deliberations.

While it may have been natural for you to become impatient with the delay
caused by objections or other portions of the proceedings, you must not let your
feelings in any way affect your deliberations. Those interruptions concerned legal

matters, while your job is to decide the facts. You should not be influenced by any

 

lawyer’s objections, no matter how I ruled upon them.
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 10 of 38

Our system of justice requires that you decide the facts of this case in an
impartial manner. You must not be influenced by bias, sympathy, prejudice for or
against either side. It is a violation of your sworn duty to base your verdict on
anything other than the evidence in the case.

In reaching a just verdict, you must consider and decide this case as an action
between persons of equal standing in the community and of equal worth. All persons,
including government agencies, stand equal before the law and are to be treated as
equals in this court. In other words, the fact that a party is a government agency must

not affect your decision.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 11 of 38

EVIDENCE IN THE CASE

You may consider only the evidence properly admitted in the case. Evidence
includes the sworn testimony of witnesses, exhibits admitted into evidence, and facts

stipulated and agreed to by counsel.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 12 of 38

When you are considering the evidence, however, you are not limited solely to
the statements of the witnesses and exhibits. You are permitted to draw from the
evidence any inferences or conclusions that reason and common sense lead you to
make. An inference is a deduction or conclusion which reason and common sense
lead you to make from facts which have been proved.

An inference is not a suspicion or a guess. It is a reasoned, logical conclusion
that a disputed fact is true on the basis of another fact which has been shown to exist.
There are times when different inferences may be drawn from the facts. Ms. Buie
may ask you to draw one set of inferences, while the EEOC may ask you to draw
another. It is for you and you alone to decide what inferences to draw.

The process of drawing inferences from facts in evidence is not a matter of
guesswork or speculation. An inference is a deduction or conclusion which you are

permitted to draw — but are not required to draw — from the facts which have been

 

established by the evidence. In drawing inferences, you should exercise your common

sense.
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 13 of 38

It is the duty of the lawyers to object when the other side offers testimony or
other materials which a lawyer believes are not properly admissible in evidence.

If, during the course of the trial, I sustained an objection by one lawyer to a
question asked by the other lawyer, you are to disregard the question and you must
not guess what the answer would have been. If a question was asked and the witness
answered it, and I ruled that you should not consider the answer, then you must
disregard both the question and the answer in your deliberations just as if the question

and answer had never been spoken.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 14 of 38

Statements and arguments of the lawyers, such as their opening statements and
the closing arguments you just heard, are not evidence. They are only intended to
help you understand and interpret the evidence from each party’s perspective.

The questions that the lawyers ask are not evidence. A lawyer’s question that

contains an assertion of a fact does not provide evidence of that fact.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 15 of 38

During this case, I or the lawyers may have called your attention to certain
evidence. If you remember that evidence differently from the way I or the lawyers
stated it, then you should disregard our characterization of the evidence and rely upon
your own memory.

You must rely on your own recollection of the testimony and on any notes you
may have taken during the trial. Although the court reporter has been transcribing the
trial, a transcript will not be available for you to review during your deliberations.

During the trial, I have permitted those jurors who wanted to do so to take notes.
You may take your notebooks with you to the jury room and use them during your
deliberations if you wish. As I told you at the beginning of the trial, your notes are
only to be an aid to your memory. They are not evidence in the case, and they should

not replace your own memory of the evidence. Those jurors who have not taken notes

 

should rely on their own memory of the evidence. The notes are intended to be for

the notetaker’s own personal use.
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 16 of 38

The party who makes a claim has the burden of proving it. This burden of proof
means that the plaintiff must prove every element of his or her claim by a
preponderance of the evidence. To establish a fact by a preponderance of the evidence
is to prove that it is more likely so than not so. In other words, a preponderance of |
the evidence means that the evidence produces in your mind the belief that the thing
in question is more likely true than not true.

If, after considering all of the evidence, the evidence favoring the plaintiff's
side of an issue is more convincing to you, and causes you to believe that the
probability of truth favors the plaintiff on that issue, then the plaintiff will have
succeeded in carrying the burden of proof on that issue. If you believe that the
evidence is evenly balanced, on an issue the plaintiff had to prove, then the plaintiff
has not carried the burden of proof and your finding on that issue must be for the
defendant.

The term “preponderance of the evidence” does not mean that the proof must
produce absolute or mathematical certainty, and it does not mean proof beyond a
reasonable doubt as is required in criminal cases.

Whether there is a preponderance of the evidence depends on the quality, and
not the quantity, of evidence. In other words, merely having a greater number of
witnesses or documents bearing on a certain version of the facts does not necessarily

constitute a preponderance of the evidence.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 17 of 38

In determining whether any fact has been proved by a preponderance of the
evidence, you should consider all the evidence bearing upon that fact, regardless of
who produced it. A party is entitled to benefit from all evidence that favors that party

whether he produced it or his adversary produced it.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 18 of 38

There are two types of evidence from which you may determine what the facts
are in this case — direct evidence and circumstantial evidence. When a witness, such
as an eyewitness, asserts actual knowledge of a fact, that witness’s testimony is direct
evidence. On the other hand, evidence of facts from which reasonable conclusions
may be drawn is circumstantial evidence.

Let me give you an example. Assume a person looked out a window and saw
that snow was falling. If he later testified in court about what he had seen, his
testimony would be direct evidence that snow was falling at the time he saw it happen.
Assume, however, that he looked out a window and saw no snow on the ground, and
then went to sleep and saw snow on the ground after he woke up. His testimony about
what he had seen would be circumstantial evidence that it had snowed while he was
asleep.

The law says that both direct and circumstantial evidence are acceptable as a
means of proving a fact. The law does not favor one form of evidence over another.
It is for you to decide how much weight to give to any particular evidence, whether it
is direct or circumstantial. You are permitted to give equal weight to both. In reaching
a verdict in this case, you should consider all of the evidence presented, both direct

and circumstantial.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 19 of 38

tf deciding what the facts are, you must weigh the testimony of all the witnesses
who have appeared before you. You are the sole judges of the credibility of the
witnesses. In other words, you alone determine whether to believe any witness and to
what extent any witness should be believed. Judging a witness’s credibility means
evaluating whether the witness has testified truthfully and also whether the witness
accurately observed, recalled, and described the matters about which the witness
testified.

You may consider anything that in your judgment affects the credibility of any
witness. For example, you may consider the witness’s age, demeanor, capacity to
observe and recollect facts, and any other facts and circumstances bearing on
credibility. You may consider whether the witness has any motive for not telling the
truth, any interest in the outcome of this case, or any friendship or animosity toward
other persons involved in this case. You may consider the plausibility or implausibility
of the testimony of a witness. You may also consider whether the witness’s testimony

has been contradicted or supported by other evidence.

 
 

a
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 20 of 38

Plaintiff’s Claim — Violation of the Rehabilitation Act

I will now turn to the claim at issue in this trial. In this case, Ms. Buie claims
that the EEOC discriminated against her in violation of the Rehabilitation Act when
it denied her request to telework one day out of her four-days per week, 10 hours per
day, work schedule at the time she was employed as a Program Analyst in the D.C.
office between January and August 2011. The Rehabilitation Act is a law that

prohibits discrimination against an employee because of the employee’s disability.

In order for Ms. Buie to prevail on her claim, she must prove the following
four elements by a preponderance of the evidence:

First: Plaintiff must prove that she had a disability. A disability is a physical or

 

mental impairment that substantially limits one or more major life activities.
Defendant is not contesting that Ms. Buie had a disability.

Second: Ms. Buie must prove that she was a qualified individual, meaning that
she satisfies the requisite skill, experience, education and other job-related
requirements of the job she held, and that, with or without reasonable accommodation,
can perform the essential functions of the job. This element is also not in dispute.

Third: Ms. Buie must establish that the EEOC had notice of her disability. This

requires only that the employee indicate to her employer that she has a disability and

desires an accommodation. This element is not diputed by the defendant.

 

 

 
 

Nee ee
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 21 of 38

Fourth: Plaintiff must prove that the EEOC denied her request for a reasonable
accommodation.
This is the element in dispute in this case, and it has two components: whether

the plaintiff's request for an acommodation was “reasonable,” and whether it was

“denied.” These will be questions for you to decide.

 

 

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 22 of 38

Reasonable Accommodation

A “reasonable accommodation” is a modification or adjustment that enables an
employee with a disability to perform the essential functions of the job she has, or
that enables an employee with a disability to enjoy equal benefits and privileges of
employment that are enjoyed by other similarly situated employees without
disabilities.

A “reasonable accommodation” may include:

(a) making existing facilities used by employees readily
accessible to and usable by individuals with disabilities; and/or

(b) job restructuring, part-time or modified work schedules,
reassignment to a vacant position, acquisition or modification of
equipment or devices, appropriate adjustment or modifications
of examinations, training materials or policies, the provision of
qualified readers or interpreters, and other similar

accommodations for individuals with disabilities.

Determining whether an accommodation is reasonable depends on the context
and the facts specific to each case. A modified work schedule, such as working from
home, can be a potential form of a reasonable accommodation, depending on the

contours and demands of the employment position and the capacities of the particular

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 23 of 38

workplace.

Here the defendant maintains that the requested accommodation was not
reasonable because it would not have been effective to enable the plaintiff to perform

the essential functions of her job.

An accommodation would be unreasonable if you find that it would require an
employer to accommodate a disabled person by eliminating one of the essential
functions of the job, or reallocating essential functions which are, by definition, those
that the individual who holds the job would have to perform to be considered qualified

for the position.

What is an “essential function” of a job? The term essential function means the
fundamental job duties of the position the employee holds. It does not include the

marginal functions of the position. Ifa duty is only one of many an employee must

 

perform, it may not be an essential function.

A job function may be considered to be essential for any of several reasons,

including but not limited to:
(i) the reason the position exists is to perform that function;

(ii) The function may be essential because of the limited number
of employees available among whom the performance of that job

function can be distributed; and/or

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 24 of 38

(iii) The function may be highly specialized so that the
incumbent in the position is hired for his or her expertise or

ability to perform the particular function.

Facts that may bear on whether a particular function is essential include,

but are not limited to:

(i) |The employer’s judgment as to which functions are

essential;

(ii) | Written job descriptions prepared before advertising or

interviewing applicants for the job;

(iii) The amount of time spent on the job performing the

function;

 

(iv) The consequences of not requiring the employee to

perform the function;
(v) The terms of a collective bargaining agreement;
(vi) The work experience of past incumbents in the job; and/or

(vii) The current work experience of incumbents in similar

jobs.
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 25 of 38

You should consider all of the facts and circumstances in deciding whether Ms.

Buie’s request was reasonable.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 26 of 38

Interactive Process — Denial of a Request

The law also recognizes that once an employer is aware of its responsibiity to
provide a reasonable accommodation, it may be necessary for the employer to initiate
an informal, interactive process with the employee in order to determine the
appropriate reasonable accommodation. To satisfy its duty to. participate in an
interactive process, the employer must make a reasonable, good faith effort to
determine the accomodation.

This process should identify the precise limitations resulting from the disability
and potential reasonable accommodations that could overcome those limitations. It
contemplates a flexible give and take between employer and employee so that together
they can determine what accommodation would enable the.employee to continue

working.

 

Using a problem solving approach, the employer should analyze the particular
job involved and determine its purpose and essential functions; consult with the
employee to ascertain the precise job-related limitations imposed by the employee’s
disability and how those limitations could be overcome with a reasonable
accommodation; identify potential accommodations and assess the effectiveness each
would have in enabling the employee to perform the essential functions of the position;

consider the preference of the employee to be accommodated; and select the
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 27 of 38

implement the accommodation that is most appropriate for both the employee and the
employer.

An employer is not required to provide the employee the accommodation she
requests or prefers; it need only provide some reasonable accommodation. And the
fact that an employer may have offered certain accommodations to an employee in the
past does not mean that they must necessarily be forever extended or that they are
necessarily reasonable.

Few disabilities are amenable to one-size-fits-all accomodations. To meet its
obligations under the Act, then, an employer needs information about the nature of the
individual’s disability and the desired accommodation — information typically
possessed only by the individual or her physician. This means that before providing
a reasonable accommodation, an employer may require that the individual with a

disability provide documentation of the need for accommodation.

In acase such as this where the plaintiff made a request for an accommodation,
the defendant must come forward with evidence to show that it participated in the
interactive process. If the interactive process ended without the employer providing
accommodations, you must determine which party was responsible for the breakdown
of the process. You should consider whether one party or the other failed to

participate in good faith, or whether one party failed to help the other determine what

 
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 28 of 38

specific accommodations were necessary, or withheld information that only that party
could provide. A party that obstructs or delays the interactive process is acting in bad
faith. A party that fails to communicate, by way of initiation or response, may also
be acting in bad faith.

In sum, to establish that the EEOC denied her request for a reasonable
accommodation, Ms. Buie must show one of two things by a preponderance of the
evidence: either that it was the EEOC that ended the interactive process, or that the

EEOC participated in the process in bad faith.
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 29 of 38

Damages

If you find that Ms. Buie has carried her burden of showing that it was more
likely than not that the EEOC denied her request for a reasonable accommodation, you
must then consider the issue of the damages she has sustained.

You must award Ms. Buie a sum of money which will fairly and reasonably
compensate her for all the damage she experienced which was proximately caused by
the defendant. In other words, the defendant is liable only for the damages that
resulted from its conduct, and plaintiff bears the burden to establish that defendant’s
conduct caused any losses by a preponderance of the evidence.

An act, or failure to act, causes harm if it played a substantial part in bringing
about the harm. In addition, the harm must be either a direct result or a reasonably
probable consequence of the act or failure to act.

In considering the amount of damages, you may award damages for certain
economic losses and non-economic loss. That is, you may award Ms. Buie damages
for out-of-pocket expenses that can be determined or quantified, including medical
expenses, that she incurred, or future pecuniary losses that she has shown it is probable
she will incur, as a result of the discriminatory conduct. And you may award her
damages for any emotional harm, mental anguish, embarrassment, humiliation, pain
and suffering, or loss of enjoyment of life that she has shown that she endured as a

result of the defendant’s denial of a reasonable accommodation. You may not,

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 30 of 38

however, award damages for any amount of wages or benefits that plaintiff may have
earned, either in the past or the future, if she had continued her employment with the
EEOC in Washington, D.C; that is a question for the Court.to decide. And, you may
not award plaintiff damages to punish the defendant; nor may you consider or include
whether there was any cost to the plaintiff for hiring an attorney.

Also, you are instructed that plaintiff must prove the amount of her damages
with reasonable certainty. You may only award damages for past or future injury that
is not speculative. Speculative damages are those that might be possible but are remote
or based on guesswork. Ms. Buie does not have to prove her exact damages, however.
She does not have to introduce evidence of the monetary value of non-economic harm
such as emotional distress; that is for the jury to decide. You may award her damages
that are based on a just and reasonable estimate derived from relevant evidence.

You should not consider the fact that I am giving you a damages instruction as

 

suggesting any view of mine as to which party is entitled to your verdict in this case,
or whether I think that you should award any damages if you decide plaintiff is entitled
to your verdict. Those decisions are entirely for you to make, with these instructions

as your guide.
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 31 of 38

DELIBERATIONS

The verdict must represent the considered judgment of each juror. In order to
return a verdict, your verdict must be unanimous — that is, each juror must agree to the
verdict.

Each of you has a duty to consult with other jurors in an attempt to reach a
unanimous verdict. You must decide the case for yourself, and you should not
surrender your honest beliefs about the effect or weight of evidence merely to return
a verdict or solely because of other jurors’ opinions. However, you should seriously
consider the views of your fellow jurors, just as you expect them seriously to consider
your views, and you should not hesitate to change an opinion if you are convinced by
other jurors.

Remember that you are not advocates but neutral judges of the facts. You will
make an important contribution to the cause of justice if you arrive at a just verdict in
this case. Therefore, during your deliberations in the jury room, your purpose should

not be to support your own opinion but to determine the facts.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 32 of 38

During the trial, I have permitted those jurors who wanted to take notes to
do so. You may take your notes with you to the jury room and use them during your
deliberations if you wish. At the end of your deliberations, please give your
notebooks to the foreperson. The Clerk will collect your notebooks and pencils when
you return to the courtroom, and I will ask the foreperson to give me your notes when
the verdict is returned. I will destroy your notes immediately after the trial and no

one, including myself, will look at them.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 33 of 38

When you return to the jury room, you should first select a foreperson to preside
over your deliberations and to be your spokesperson here in court. Consider selecting
a foreperson who will encourage civility and mutual respect, who will invite each juror
to speak up regarding his or her views about the evidence, and who will promote full

and fair consideration of the evidence.

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 34 of 38

It may not be useful for a juror, at the start of deliberations, to announce a
determination to stand for a particular verdict. When a juror announces a firm position
at the outset, the juror may hesitate to back away after discussion with other jurors.

Furthermore, many juries find it useful to avoid a vote at the very beginning of
deliberations. Calmly reviewing and discussing the case is often a more useful way to

begin. Remember that you are not partisans or advocates, but judges of the facts.

 

 
 

 

Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 35 of 38

I will be sending into the jury room with you the exhibits that have been
admitted in this case. You may examine any or all of them as you consider your
verdict.

During your deliberations, you must not communicate with or provide any
information to anyone by any means about this case. You may not use any electronic
device or media, such as the telephone, a cell phone, smart phone, iPhone, Blackberry
or computer, or seek information from or provide information through the Internet,
any Internet service, any text or instant messaging service, any Internet chat room,
blog, or website; any other Internet based service or app such as Facebook, Instagram,
LinkedIn, YouTube or Twitter, to communicate to anyone any information about this
case or to conduct any research about this case until I accept your verdict. In other
words, you cannot communicate with anyone about this case until I discharge the

jury. You can only discuss the case in the jury room with your fellow jurors during

 

deliberations. I expect you will inform me as soon as you become aware of another
juror’s violation of these instructions.

You may not use electronic means to investigate, research or communicate
about the case because it is important that you decide this case based solely on the
evidence presented in this courtroom. Information on the internet or available through
social media might be wrong, incomplete, or inaccurate. You are only permitted to

discuss the case with your fellow jurors during deliberations because they have seen
 

Nee ee
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 36 of 38

and heard the same evidence as you, and you may only deliberate based on evidence
that I have allowed to be admitted at trial. In our judicial system, it is important that
you are not influenced by anything or anyone outside of this courtroom. Otherwise,
your decision may be based on information known only by you and not by your fellow
jurors or the parties in the case. This would unfairly and adversely impact the judicial

process. If a juror violates these restrictions, it could cause a mistrial, which would

require the entire trial process to start over.

 

 

 

 
 

ee
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 37 of 38

If it becomes necessary during your deliberations to communicate with me, you
may send a note, signed by your foreperson or by one or more members of the jury.
If you have a note, the foreperson should knock on the courtroom door, and the clerk
will get the note and give it to me. Bear in mind also that you are never, under any
circumstances, to reveal to any person — not the Court Security Office, my Courtroom
Deputy, or me — how jurors are voting until you have reached a unanimous verdict.

This means that you should never tell me, in writing or in open court, how the jury

 

may be divided on any matter-for example, 8-1 or 4-5, or in any other fashion-what
the vote is on any issue in the case. In other words, never give any indication of where

you are in your deliberations in terms of any split or where you are on particular

issues.

 

 

 
 

 

Neen
Case 1:13-cv-01181-ABJ Document 107 Filed 03/22/19 Page 38 of 38

You will be provided with a Verdict Form for you to use to record your
verdict in this case. You will take this form to the jury room. When you have reached
unanimous agreement on your verdict on each claim, your foreperson will write the
answers of the jury in the spaces provided on the Verdict Form, fill in the date and
sign the form.

If today you have not arrived at a verdict, I may bring you into Court, give

 

you some instructions and send you home, to return tomorrow or the next business
day to resume your deliberations. I may also excuse at the end of the day without
having you return to the courtroom. You may also notify the Court that you wish to
continue your deliberations.

When you have reached your verdict and filled out the verdict form, send me
a note — signed by the foreperson — telling me you have reached your verdict. Do not
tell me in the note what your verdict is. I will then call you into the courtroom and

ask the foreperson for the verdict form and for your verdict.

Thank you. You may now retire to begin your deliberations.
